              Case 1:21-cv-00477-AKH Document 1 Filed 01/19/21 Page 1 of 13




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X
 CAROLYN SPATAFORA,

                                                   Plaintiff,                 Civil Action No.: 1:21-cv-477


           - against -

                                                                              COMPLAINT
 TOWN SPORTS INTERNATIONAL
 HOLDINGS, INC.,

                                                    Defendant.
 - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X

         Plaintiff, Carolyn Spatafora (“Plaintiff” or “Spatafora”), by and through her undersigned

attorneys, Law Office of Peter G. Goodman, PLLC, as and for her Complaint against defendant,

Town Sports International Holdings, Inc. (“Defendant” or “Holdings”) (Plaintiff and Defendant

shall together be referred to as the “Parties”), states as follows:

                                                       Introduction

         1.        This is an action for breach of contract, anticipatory breach, declaratory judgment,

unjust enrichment, and quantum meruit with respect to Defendant’s breach of the Amended and

Restated Executive Severance Agreement dated as of February 25, 2015, between Town Sports

International Holdings, Inc. and Carolyn Spatafora (“Severance Agreement”), as amended by the

Second Amendment to Amended and Restated Executive Severance Agreement (“Second

Amendment”), dated March 20, 2019.

         2.        Plaintiff seeks, among other things, (a) damages for unpaid severance benefits, (b)

a declaratory judgment and order of specific performance that Defendant is obligated to pay

Plaintiff future severance benefits through on or about February 2022, on the dates, and in the
            Case 1:21-cv-00477-AKH Document 1 Filed 01/19/21 Page 2 of 13




amounts and manner set forth in the Parties’ agreement, and (c) an award of Plaintiff’s costs and

disbursements of this action.

                                              Parties

       3.       Plaintiff, Carolyn Spatafora, is an individual residing at 108 Sportsmen Street,

Central Islip, New York.

       4.       Defendant, Town Sports International Holdings, Inc., is a corporation organized

and existing under the laws of the State of Delaware, which maintains its principal place of

business at 1001 US North Highway 1, Suite 201, Jupiter, Florida.

                                     Jurisdiction and Venue

       5.       This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§1332 because the parties are completely diverse in citizenship and the amount in controversy

exceeds the sum of $75,000, exclusive of interest and costs.

       6.       This Court has personal jurisdiction over Defendant because at all relevant times,

Defendant transacts business within New York State, uses real property in New York State, derives

substantial revenue from transacting business in New York State, engages in a persistent course of

conduct in New York State, is generally present in this State, the subject claim arises out of a

transaction occurring in the New York State and, because pursuant to paragraph 10 of the

Severance Agreement, Defendant consented to the personal jurisdiction of this Court for the

resolution of any dispute relating to the interpretation, application or enforcement of the Severance

Agreement.

       7.       Venue is properly laid pursuant to 28 U.S.C. §1391 in the United States District

Court for the District of New York because a substantial part of the events or omissions giving rise




                                                 2
            Case 1:21-cv-00477-AKH Document 1 Filed 01/19/21 Page 3 of 13




to the claim occurred in this District and, pursuant to paragraph 10 of the Severance Agreement,

Defendant agreed to the venue of this Court.

                                               Facts

   A. The 2014 Agreement.

       8.       Effective May 12, 2014, Plaintiff was employed by Defendant as its Chief Financial

Officer.

       9.       On or about May 12, 2014, Scott Milford, Senior Vice President of Human

Resources of Defendant’s subsidiary, Town Sports International, LLC (“TSI LLC”), signed an

Executive Severance Agreement – Carolyn Spatafora, dated as of May 12, 2014, between Town

Sports International, LLC and Carolyn Spatafora (“2014 Agreement”).

       10.      Scott Milford signed the 2014 on behalf of TSI LLC.

       11.      On or about May 12, 2014, Spatafora signed the 2014 Agreement.

   B. The Severance Agreement.

       12.      On or about February 25, 2015, David Kastin, Senior Vice President and General

Counsel of Holdings and TSI LLC, signed the Severance Agreement.

       13.      David Kastin signed the Severance Agreement on behalf of Holdings and TSI LLC.

       14.      On or about February 25, 2015, Spatafora signed the Severance Agreement.

       15.      The Severance Agreement was a binding agreement between the Parties.

       16.      By entering into the Severance Agreement, Holdings and TSI LLC intended to

amend and restate the 2014 Agreement in order to induce Spatafora to remain in their employ.

       17.      In the Severance Agreement, Holdings and TSI LLC offered Spatafora severance

payments in exchange for her commitments set forth in the Severance Agreement.




                                                3
         Case 1:21-cv-00477-AKH Document 1 Filed 01/19/21 Page 4 of 13




   C. The First Amendment.

       18.    On or about March 31, 2016, Patrick Walsh, Executive Chairman of Holdings and

TSI LLC, signed an Amendment to Amended and Restated Executive Severance Agreement

(“First Amendment”).

       19.    On or about March 31, 2016, Spatafora signed the First Amendment.

   D. The Second Amendment.

       20.    On or about March 20, 2019, Patrick Walsh, Executive Chairman of Holdings and

TSI LLC, signed the Second Amendment.

       21.    Patrick Walsh signed the Second Amendment on behalf of Holdings and TSI LLC.

       22.    On or about March 20, 2019, Spatafora signed the Second Amendment.

       23.    As amended by the Second Amendment, the terms of the Severance Agreement

remained in full force and effect and was a binding agreement between the Parties.

       24.    By amending the Severance Agreement with the Second Amendment, Holdings

and TSI LLC intended to induce Spatafora to remain in their employ.

       25.    By amending the Severance Agreement with the Second Amendment, Holdings

and TSI LLC intended to provide severance to Spatafora in the event she became disabled.

       26.     Section 2 of the Second Amendment amended Paragraph 2(a) of the Severance

Agreement to provide that Spatafora “shall be entitled to Severance stated herein if she becomes

Disabled whether such termination by Employee is prior to or subsequent to a Change in Control.

Such Disability being a Qualifying Termination by Employee.”

       27.    Section 3 of the Second Amendment amended paragraph 2(a) of the Severance

Agreement by inserting the following subsection:

       If Executive’s employment with Company is terminated by Employee by reason of her
       Disability, Employee except as set forth below shall have the right to receive Severance


                                               4
         Case 1:21-cv-00477-AKH Document 1 Filed 01/19/21 Page 5 of 13




       Payments as described in Section 3 of the Severance Agreement as if it were a Constructive
       Termination. Notwithstanding the language of Sub-clause (ii) to the contrary with respect
       to Bonus for the fiscal year in which the Termination Date occurs same will be paid as paid
       in and for the year prior to Termination as additional Severance within five (5) days of
       Employees Termination Date. The provisions of this subparagraph (v) shall apply
       independent of and notwithstanding whether there is a Change in Control as defined herein
       or whether the Company is on Budget to pay bonus on the date of Termination for the year
       in which Termination occurs.

   E. Spatafora’s Termination and Eligibility for Severance Payments.

       28.    Spatafora’s employment with Defendant was terminated by Spatafora on or about

February 1, 2020, by reason of her Disability, as defined in paragraph 1(e) of the Severance

Agreement (“Termination Date”).

       29.    Pursuant to paragraph 2 of the Severance Agreement, as amended by Section 2 of

the Second Amendment, Spatafora’s termination of her employment by reason of her Disability

was a Qualifying Termination that made Spatafora eligible to receive Severance Payments from

Defendant.

       30.    Pursuant to paragraph 2 of the Severance Agreement, as amended by Section 3 of

the Second Amendment, Spatafora’s termination of her employment by reason of her Disability

was a Qualifying Termination that made Spatafora eligible to receive Severance Payments from

Defendant as if her termination were a Constructive Termination.

       31.    Paragraph 2(c) of the Severance Agreement states:

       Separation Release Agreement. The eligibility for receipt of the Severance Payments is
       expressly conditioned upon the following: (i) the Executive’s signing of a release in which
       the Executive releases and/or waives any and all claims the Executive may have against
       the Company within the time specified therein but in no event later than fifty (50) days of
       the Termination Date and (ii) the release becoming effective. The Company shall provide
       to Executive the release no later than three (3) days following Executive’s Termination
       Date. If Executive does not timely execute and deliver to the Company such release, or if
       Executive executes such release but revokes it, no Severance Payments shall be paid.




                                                5
         Case 1:21-cv-00477-AKH Document 1 Filed 01/19/21 Page 6 of 13




       32.       Defendant failed to provide Spatafora with a release following Spatafora’s

Termination Date.

       33.       As a result of Defendant’s failure to provide Spatafora with a release as required by

paragraph 2(c) of the Severance Agreement, Spatafora was excused from complying with the

condition precedent of signing a release waiving any and all claims Spatafora may have against

the Defendant.

       34.       Pursuant to paragraph 3 of the Severance Agreement, Defendant is obligated to

provide Spatafora with Severance Payments.

       35.       Pursuant to paragraph 1(g) of the Severance Agreement, “Severance Payments”

is defined as the aggregate gross amount of severance payments determined in accordance with

Sections 2 and 3 of the Severance Agreement to be paid to Spatafora.

       36.       Pursuant to paragraph 3(a)(i) of the Severance Agreement, Defendant is obligated

to pay Spatafora her annual base salary, less all applicable withholding taxes, for a period of

fourteen (14) months from Spatafora’s Termination Date (as defined in the Severance Agreement).

       37.       Pursuant to paragraph 3(b)(i) of the Severance Agreement, Defendant is obligated

to pay Spatafora her annual base salary, minus applicable deductions, on Defendant’s regular

payroll dates during the fourteen (14) month period following Spatafora’s termination of

employment.

       38.       Pursuant to paragraph 3(a)(iii) of the Severance Agreement, Defendant is obligated

to continue Spatafora’s health and dental coverage, and continue to pay that portion of the premium

that it pays for active employees (grossed up to cover taxes, if applicable) at such times as

Defendant makes such payments for its active employees on a monthly basis until the earlier of (i)




                                                   6
         Case 1:21-cv-00477-AKH Document 1 Filed 01/19/21 Page 7 of 13




the second anniversary of the termination date and (ii) the date on which Spatafora becomes

eligible for comparable coverage by a successor employer.

       39.      Spatafora has not become eligible for comparable health and dental coverage by a

successor employer.

       40.      After Spatafora’s termination from employment, Defendant:

             a. paid Spatafora her annual base salary for the period from February 17, 2020, to

                August 30, 2020, in the aggregate sum of $193,173.12;

             b. paid Spatafora the quarterly premiums for health insurance coverage to which she

                was entitled, until in or about October, 2020;

             c. continued Spatafora’s dental coverage, until on or about November 30, 2020;

             d. continued Spatafora’s disability coverage; and

             e. paid Spatafora the bonus to which she was entitled.

       41.      By its conduct, including, without limitation, its payment of Severance Payments

as set forth above, Defendant waived the requirement that Spatafora sign a release waiving any

and all claims Spatafora may have against the Defendant as a condition of her receiving Severance

Payments.

       42.      Defendant is obligated to:

             a. pay Spatafora her annual base salary for the period from August 31, 2020, through

                the date of filing this action, in the aggregate sum of approximately $137,980.80;

             b. pay Spatafora the premiums for health insurance coverage in an amount to be

                determined but believed to be approximately $6,108.00; and

             c. continue Spatafora’s dental coverage until on or about February 6, 2022.




                                                 7
          Case 1:21-cv-00477-AKH Document 1 Filed 01/19/21 Page 8 of 13




       43.     Defendant has failed to pay Spatafora her annual base salary for the period

commencing August 31, 2020, through the date of filing this action, in the aggregate sum of

approximately $137,980.80.

       44.     Defendant has failed to pay Spatafora premiums for health coverage for the period

commencing October 2020, through the date of filing this action, in the aggregate sum to be

determined but believed to be approximately $6,108.00.

       45.     Defendant has failed to continue Spatafora’s dental coverage for the period

commencing October 2020, through the date of filing this action.

       46.     Plaintiff has demanded payment of the outstanding Severance Payments.

       47.     Despite Plaintiff’s demands, Defendant has failed and refused to pay the

outstanding Severance Payments.

                         AS AND FOR A FIRST CAUSE OF ACTION
                                  (Breach of Contract)

       48.     Plaintiff repeats and realleges each and every allegation set forth in Paragraphs 1

through 47 above as if fully set forth herein.

       49.     Plaintiff has performed all of its obligations, or is excused from performing some

or all of her obligations (including signing a release waiving any and all claims Spatafora may

have against Defendant), under the Severance Agreement, as amended by the Second

Amendment.

       50.     Defendant has materially breached its obligations under the Severance

Agreement, as amended by the Second Amendment, by failing and refusing to pay Plaintiff the

outstanding Severance Payments, in the aggregate sum of at least $144,088.80, and to continue

dental coverage for Spatafora.




                                                 8
            Case 1:21-cv-00477-AKH Document 1 Filed 01/19/21 Page 9 of 13




          51.   As a direct and proximate result of said breaches, Plaintiff has been damaged in

an amount totaling at least $144,088.80, representing the aggregate amount of the outstanding

Severance Payments, plus damages for Defendant’s failure to continue dental coverage, plus

prejudgment interest.

                        AS AND FOR A SECOND CAUSE OF ACTION
                          (Breach of Contract – Anticipatory Breach)

          52.   Plaintiff repeats and realleges each and every allegation set forth in Paragraphs 1

through 51 above as if fully set forth herein.

          53.   Defendant is obligated to pay Spatafora her annual base salary through in or about

April 2021, in the aggregate sum of approximately $86,927.90 (“Future Salary”).

          54.   Defendant is obligated to pay Spatafora premiums for her health coverage and

continue her dental coverage through on or about February 6, 2022, in the aggregate sum to be

determined but believed to be at least approximately $9,162.00 (“Future Premiums”).

          55.   By its conduct and actions, Defendant has rendered itself unable or apparently

unable to perform under the Severance Agreement, as amended by the Second Amendment,

without committing a breach that would of itself give Plaintiff a claim for damages for total

breach.

          56.   By its conduct and actions, Defendant has expressed its positive and unequivocal

intent not to perform under the Severance Agreement, as amended by the Second Amendment.

          57.   Plaintiff has demanded payment of the Future Payments and Future Premiums.

          58.   Despite Plaintiff’s demands, Defendant has failed and refused to pay the Future

Payments and Future Premiums.




                                                  9
         Case 1:21-cv-00477-AKH Document 1 Filed 01/19/21 Page 10 of 13




       59.     As a direct and proximate result of the foregoing, Plaintiff has been damaged in

the sum of at least $96,089.90, representing the aggregate amount of the Future Payments and

Future Premiums, plus prejudgment interest.

                       AS AND FOR A THIRD CAUSE OF ACTION
                     (Declaratory Judgment Pursuant to 28 U.S.C. §2201)

       60.     Plaintiff repeats and realleges each and every allegation set forth in Paragraphs 1

through 59 above as if fully set forth herein.

       61.     By reason of the foregoing, an actual and justiciable controversy exists between

Spatafora and Defendant as to Defendant’s obligation to pay the Future Payments and Future

Premiums.

       62.     Plaintiff has no adequate remedy at law with respect to the Future Payments and

Future Premiums.

       63.     By reason of the foregoing, and pursuant to 28 U.S.C. §2201, Spatafora requests

(a) a declaratory judgment as to the rights and legal relations of the Parties, that Defendant is

obligated pursuant to the Severance Agreement, as amended by the Second Amendment, to pay

the Future Payments and Future Premiums on the dates, and in the amounts and manner set forth

in the Parties’ agreement, and (b) an order of specific performance compelling Defendant to pay

the Future Payments and Future Premiums on the dates, and in the amounts and manner set forth

in the Parties’ agreement.

                       AS AND FOR A FOURTH CAUSE OF ACTION
                                 (Unjust Enrichment)

       64.     Plaintiff repeats and realleges each and every allegation set forth in Paragraphs 1

through 63 above as if fully set forth herein.




                                                 10
         Case 1:21-cv-00477-AKH Document 1 Filed 01/19/21 Page 11 of 13




       65.     After entering into the Severance Agreement and Second Amendment, Defendant

was enriched by receiving the benefit of Spatafora remaining in its employ.

       66.     Defendant was enriched at Spatafora’s expense.

       67.     Defendant has been unjustly enriched by Spatafora having remained in its employ

after the Parties entered into the Severance Agreement and Second Amendment.

       68.     It is against equity and good conscience to permit Defendant to retain the benefit it

received from Plaintiff.

       69.     By reason of the foregoing, Defendant is required to pay Spatafora the full amount

of the unpaid Severance Payments, plus prejudgment interest.

                           AS AND FOR A FIFTH CAUSE OF ACTION
                                     (Quantum Meruit)

       70.     Plaintiff repeats and realleges each and every allegation set forth in Paragraphs 1

through 69 above as if fully set forth herein.

       71.     After entering into the Severance Agreement and Second Amendment, Spatafora

performed services for Defendant in good faith.

       72.     Defendant accepted the services performed by Spatafora by continuing to employ

her as its Chief Financial Officer up to her termination date.

       73.     Spatafora expected to be compensated for the services she provided to Defendant

after the Parties entered into the Severance Agreement and Second Amendment by, among other

things, receiving payment of the full amount of the Severance Payments.

       74.     By reason of the foregoing, Defendant is required to pay Spatafora the reasonable

value of her services which includes the full amount of the unpaid Severance Payments.




                                                 11
        Case 1:21-cv-00477-AKH Document 1 Filed 01/19/21 Page 12 of 13




       WHEREFORE, Plaintiff, Carolyn Spatafora, respectfully requests entry of a judgment

against Defendant, Town Sports International Holdings, Inc., as follows:

           (a) On the First Cause of Action, damages in an amount to be determined at trial but

               believed to be at least $144,088.80, plus prejudgment interest;

           (b) On the Second Cause of Action, damages in an amount to be determined at trial but

               believed to be at least $96,089.90, plus prejudgment interest;

           (c) On the Third Cause of Action, (i) a declaratory judgment as to the rights and legal

               relations of the Parties, that Defendant is obligated pursuant to the Severance

               Agreement, as amended by the Second Amendment, to pay the Future Payments

               and Future Premiums on the dates, and in the amounts and manner set forth in the

               Parties’ agreement, and (ii) an order of specific performance compelling Defendant

               to pay the Future Payments and Future Premiums on the dates, and in the amounts

               and manner set forth in the Parties’ agreement;

           (d) On the Fourth Cause of Action, damages in an amount to be determined at trial but

               believed to be at least $240,178.70, plus prejudgment interest;

           (e) On the Fifth Cause of Action, damages in an amount to be determined at trial but

               believed to be at least $240,178.70, plus prejudgment interest;

           (f) Costs and disbursements incurred in this action; and

           (g) Such other and further relief as the Court may deem just and proper.



                                         JURY DEMAND

       Plaintiff herein demands a trial by jury as to all issues.




                                                 12
      Case 1:21-cv-00477-AKH Document 1 Filed 01/19/21 Page 13 of 13




Dated: New York, New York
       January 19, 2021
                                         LAW OFFICE OF PETER G.
                                         GOODMAN, PLLC


                                         By:     s/ Peter G. Goodman
                                                 Peter G. Goodman
                                         30 Broad Street, 37th Floor
                                         New York, New York 10004
                                         Tel: (212) 386-7619
                                         peter@goodmanpllc.com

                                         Attorneys for Plaintiff
                                         Carolyn Spatafora




                                    13
